 
PERSHING GOLD CORPORATION


FIRST AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT


This First Amendment, dated as of February 8, 2013 (this “Amendment”), to the
Executive Employment Agreement, dated as of February 9, 2012 (the “Agreement”),
is entered into by and between Stephen Alfers (“Executive”) and Pershing Gold
Corporation (formerly Sagebrush Gold Ltd.), a Nevada corporation (the
“Corporation”).
 
A.           Pursuant to the Agreement, Executive was granted Twelve Million
(12,000,000) shares (the “Shares”) of the Restricted Stock, par value $0.0001
per Share, of the Corporation pursuant to and subject to the terms of the
Corporation’s 2012 Equity Incentive Plan (the “Plan”).
 
B.           The Corporation has requested, for the benefit of the Corporation,
and Executive has agreed, to amend the Agreement as set forth herein.
 
NOW, THEREFORE, in consideration for the payment to Executive of One Hundred
Dollars ($100.00) and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.           Amendments to Executive Employment Agreement.  The Agreement is
hereby amended as follows:
 
A.           Section 6(a) is deleted in its entirety and replaced with the
following:
 
(a)  Initial Equity Grant  -  Executive shall be issued on the Effective Date an
initial equity grant of 12,000,000 restricted shares of the Company’s common
stock which shall vest in accordance with the schedule set forth on Exhibit A
attached hereto.  The Company will undertake to register 3,000,000 shares of
common stock (the “Registrable Equity Grant”) underlying the Initial Equity
Grant with the Securities and Exchange Commission (the “SEC”)  on a Registration
Statement on Form S-1 (or, in the alternative, if the Company is so eligible,
register the equity incentive plan pursuant to which such Initial Equity Grant
was issued with the SEC on a Registration Statement on Form S-8  (such
registration statement on Form S-1 or S-8, the “Registration
Statement”)).  Executive agrees that he shall be solely responsible for any and
all elections to be made under Internal Revenue Code (the “Code”) Section 83(b)
and the payment of all taxes associated therewith shall be the sole
responsibility of Executive.  Executive shall provide Company with a copy of any
election made under Section 83(b) of the Code.


B.           Exhibit A to the Agreement is deleted in its entirety and replaced
with Exhibit A attached hereto.
 
2.           No Other Changes.  Except for the amendments contained in Section 1
hereof, the Agreement is hereby ratified and confirmed and shall continue in
full force and effect without any further amendments or changes.
 
3.           Counterparts.  This Amendment may be executed in counterparts each
of which taken together shall constitute one and the same instrument.
 
4.           Governing Law.  This Amendment shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Nevada
without reference to principles of conflicts of laws.


 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.
 




EXECUTIVE:




/s/ Stephen Alfers
Stephen Alfers






PERSHING GOLD CORPORATION




By: /s/ Eric Alexander
Name: Eric Alexander
Title: Vice President of Finance and Controller


 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit A


Vesting of Restricted Stock Grant


 
i.
3,000,000 shares of restricted common stock shall vest two (2) years from the
Effective Date of this Agreement

 
ii.
6,000,000 shares of restricted common stock (including the Registrable Equity
Grant) shall vest on March 14, 2014; and

 
iii.
3,000,000 shares of restricted common stock shall vest three (3) years from the
Effective Date of this Agreement.



 